ASSIGNMENT OF RENTS  

THIS ASSIGNMENT OF RENTS (this “Assignment”) executed to be effective as of July
2, 2014, by HARTMAN GULF PLAZA, LLC, a Texas limited liability company, having
its address and principal place of business at 2909 Hillcroft, Ste. 420,
Houston, Texas 77057, as assignor (“Borrower”) to TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association, having an address at 2000 McKinney
Avenue, Suite 700, Dallas, Texas 75201, as assignee, and its successor and
assigns (“Lender”).

RECITALS

A.

Borrower has executed the Note to Lender in the original principal amount of
$30,000,000.00.

B.

The Note is secured by the Loan Documents.

C.

Borrower desires to absolutely and unconditionally assign the Rents to Lender.

SECTION I

DEFINITIONS

1.1

Definitions.  As used in this Assignment, the following terms have the following
meanings:

“Deed of Trust” means one or more Deeds of Trust, Security Agreement, Financing
Statement, and Absolute Assignment of Rents given by Borrower for the benefit of
Lender relating to the Mortgaged Property, as it may from time to time be
amended, extended, supplemented, or restated.

“Event of Default” means any happening or occurrence defined as an Event of
Default in the Loan Agreement.

“Governmental Authority” means all applicable courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city, or
otherwise), whether now or hereafter in existence.

“Guarantor” (individually and/or collectively, as the context may require) means
those persons, firms, or entities, if any, designated as Guarantor in the
Guaranty.

“Guaranty” (individually and/or collectively, as the context may require) means
that instrument or those instruments of guaranty, if any, now or hereafter in
effect, from Guarantor to Lender guaranteeing the repayment of all or any part
of the Indebtedness or the satisfaction of, or continued compliance with, the
Obligations, or both as it may from time to time be amended, supplemented, or
restated.

“Improvements” means all buildings, covered garages, air conditioning towers,
open parking areas, structures, fixtures, and other improvements of any kind or
nature, and all additions, alterations, betterments, or appurtenances thereto,
now or at any time hereafter situated, placed, or constructed upon the Land or
any part thereof.

“Indebtedness” means:  (a) the principal of, interest on, or other sums
evidenced by the Note or the Loan Documents; (b) any other amounts, payments, or
premiums payable under the Loan Documents; (c) such additional or future sums
(whether or not obligatory), with interest thereon, as may hereafter be borrowed
or advanced from Lender, its successors or assigns, by Borrower, when evidenced
by a promissory note which, by its terms, is secured by the Deed of Trust, it
being contemplated by Borrower and Lender that such future indebtedness may be
incurred; (d) any and all sums due and owing to the Lender under and pursuant to
the Interest Rate Protection Agreement; and (e) any and all other indebtedness,
obligations, and liabilities of any kind or character of Borrower to Lender, now
or hereafter existing, absolute or contingent, due or not due, arising by
operation of law or otherwise, or direct or indirect, primary or secondary,
joint, several, joint and several, fixed or contingent, secured or unsecured by
additional or different security or securities, including indebtedness,
obligations, and liabilities to Lender of Borrower as a member of any
partnership, joint venture, trust or other type of business association, or
other group, and whether incurred by Borrower as principal, surety, endorser,
guarantor, accommodation party or otherwise, and any and all renewals,
modifications, amendments, restatements, rearrangements, consolidations,
substitutions, replacements, enlargements, and extensions thereof, it being
contemplated by Borrower and Lender that Borrower may hereafter become indebted
to Lender in further sum or sums.

“Interest Rate Protection Agreement” means any interest rate swap agreement,
International Swaps and Derivatives Association, Inc. (ISDA) Master Agreement,
or any similar agreement or arrangement now existing or hereafter entered into
by Borrower and Lender in connection with the loan evidenced by the Note to
hedge the risk of variable interest rate volatility or fluctuations of interest
rates, as it may from time to time be amended, supplemented, or restated.

“Land” means all that certain real property or interest therein more
particularly described in Exhibit A, together with all right, title, interest,
and privilege of Borrower in and to (i) all streets, ways, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights, and public places, existing or proposed, abutting, adjacent,
used in connection with, or pertaining to such real property or the improvements
thereon; (ii) any strips or gores of real property between such real property
and abutting or adjacent properties; (iii) all air rights, all water and water
rights, sands, gravel, rocks and soil, timber and crops pertaining to such real
property; and (iv) all other appurtenances, reversions, and remainders in or to
such real property.

“Leases” means all leases, master leases, subleases, licenses, concessions, or
other agreements (whether written or oral, or now or hereafter in effect) which
grant to third parties a possessory interest in and to, or the right to use or
occupy, all or any part of the Mortgaged Property, together with all security
and other deposits or payments made in connection therewith.

“Lease Guaranties” means, collectively, all claims and rights under all lease
guaranties, letters of credit, and any other credit given to Borrower or any
predecessor or successor of Borrower by any guarantor in connection with any of
the Leases.

“Lease Rent Notice” means a notice from Lender to any Lessee under a Lease
stating that the License has been terminated and instructing each such Lessee
under a Lease to pay all current and future Rents under the Leases directly to
Lender, and attorn in respect of all other obligations thereunder directly to
Lender.

“Legal Requirements” means all present and future judicial decisions, statutes,
rulings, rules, regulations, permits, certificates, or ordinances of any
Governmental Authority in any way applicable to Borrower, any Guarantor or the
Mortgaged Property.

“Lender’s Agent” means Borrower, solely for the purpose of collecting Rents and
applying Rents as set forth in this Assignment, which agency shall never be
deemed to be that of trustee and beneficiary for any purpose, and which agency
relationship cannot be terminated by Borrower so long as the Loan Documents are
in effect.

“Lessee” means individually or collectively, a lessee or tenant under any of the
Leases.

“License” means a limited non-assignable license, subject to automatic
termination under this Agreement and all other terms and provisions hereof, to
exercise and enjoy all incidences of the status of a lessor with respect to the
Rents, including the right to collect, demand, sue for, attach, levy, recover,
and receive the Rents as Lender’s Agent and to give proper receipts, releases,
and acquittances therefor.

“Loan” means the loan made by Lender to Borrower, evidenced by the Note and
secured by the liens created by the Deed of Trust and the other Loan Documents.

“Loan Documents” means the Note, the Deed of Trust, the Loan Agreement, the
Guaranty, any the environmental indemnity agreement, and all other agreements,
documents, and instruments (except for this Assignment) now or hereafter
executed by Borrower or any other Borrower, Guarantor, or any other Person in
connection with the Loan evidenced by the Note or in connection with the payment
of the related Indebtedness or the performance and discharge of the Obligations,
as they may from time to time be amended, supplemented, or restated.

“Mortgaged Property” means the Land, Improvements, Contracts, Leases, and any
interest of Borrower now owned or hereafter acquired in and to, and any portion
of, the Land, Improvements, contracts, and Leases, together with all other
security and collateral of any nature whatsoever, now or hereafter given for the
repayment of the Indebtedness or the performance and discharge of the
Obligations.

“Note” means that certain Promissory Note dated May 10, 2012 payable to the
order of Lender in the principal amount of the Loan, as amended by that certain
Amended and Restated Promissory Note dated October 16, 2012, , as amended by
that certain Amended and Restated Promissory Note dated March 15, 2013, as
amended by that certain Amended and Restated Promissory Note of even date
herewith, as it may from time to time be amended, supplemented, restated,
renewed, extended, or increased.

“Obligations” means any and all of the covenants, conditions, warranties,
representations, and other obligations (other than the obligation to repay the
Indebtedness) made or undertaken by Borrower, Guarantor, or any other person or
party to the Loan Documents to Lender, the trustee under the Deed of Trust, or
others as set forth in the Loan Documents, the Leases, and in any deed, lease,
sublease, or other form of conveyance, or any other agreement pursuant to which
Borrower is granted a possessory interest in the Mortgaged Property.

“Operating Expenses” means all expenses related to the ownership, operation,
management, repair, and leasing of the Land and Improvements, including ground
lease payments, garage operation expenses, Mortgaged Property insurance charges
and premiums, ad valorem taxes and other impositions, waste prevention costs,
ordinary repairs and maintenance costs, environmental audit costs, property
management fees, security fees, normal accountant fees, reasonable marketing and
promotional expenses, reasonable legal expenses, Lease obligation costs, and
Governmental Authority compliance costs.

“Permitted Exceptions” means the liens, easements, restrictions, security
interests, and other matters as reflected on Exhibit B to the Deed of Trust and
the liens and security interests created by the Loan Documents.

“Person” means any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, limited liability limited
partnership, association, joint venture, trust or any other association or legal
entity, including any public or governmental body, agency, or instrumentality,
as well as any natural person.

“Rents” means all rents, revenues, royalties, income, issues, proceeds, bonus
monies, profits (including all oil and gas or other mineral royalties and
bonuses), accounts, security deposits and other types of deposits (after
Borrower acquires title thereto), and other benefits paid or payable by parties
(other than Borrower) to the contracts or Leases for using, leasing, licensing,
possessing, operating from, residing in, selling, or otherwise enjoying all or
any portion of the Land and Improvements.

1.2

Additional Definitions.  All capitalized terms not defined in this Agreement
shall have the same meanings as given them in the Deed of Trust.  The
interpretive provisions set forth in Section 1.2 of the Deed of Trust shall
apply to this Agreement.

SECTION II

CONSIDERATION

2.1

Consideration.  This Assignment is made in consideration of the Loan and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged.

SECTION III

GRANT AND ASSIGNMENT

3.1

Present Assignment.  Borrower hereby absolutely and unconditionally GRANTS,
BARGAINS, SELLS, and CONVEYS the Rents unto Lender to provide a source of future
payment of the Indebtedness and the Obligations, subject only to the License and
any applicable Permitted Exceptions, it being the intention of Borrower and
Lender that this conveyance be absolute, unconditional, presently and
immediately effective, and not a security for the repayment of the Indebtedness
and the Obligations; TO HAVE AND TO HOLD the Rents unto Lender forever and
Borrower does hereby bind itself, its successors, and assigns to WARRANT AND
FOREVER DEFEND the title to the Rents unto Lender against every Person
whomsoever lawfully claiming or to claim the same or any part thereof.

3.2

Borrower’s License.  Lender hereby grants to Borrower the License.  Borrower
will receive all Rents and hold the same on behalf of Lender as Lender’s Agent,
and will apply the Rents so collected first to the payment of the Indebtedness,
next to the performance and discharge of the Obligations and next to the payment
of Operating Expenses.  Thereafter, Borrower may use the balance of the Rents
collected in any manner consistent with the Loan Documents.  Neither this
Assignment nor the receipt of Rents by Lender (except to the extent, if any,
that Lender actually receives and applies such Rents to the Indebtedness) shall
effect a pro tanto payment of the Indebtedness, and such Rents shall be applied
by Lender as provided in Section 3.3.  Furthermore, Lender shall not apply any
such Rents to the Indebtedness until the money is actually received by Lender at
the address in the introductory paragraph of this Assignment, or at such other
place as Lender shall designate in writing, and Lender shall not apply such
Rents to the Indebtedness after termination of the License or after foreclosure
or any other transfer of the Mortgaged Property (or part thereof that earns
Rents) to Lender or any other third party.

3.3

Reliance Upon Lease Rent Notice.  Upon receipt from Lender of a Lease Rent
Notice, each Lessee is authorized and directed to pay directly to Lender all
Rents thereafter accruing, and the receipt of Rents by Lender shall be a release
of such Lessee to the extent of all amounts so paid.  The receipt by a Lessee of
a Lease Rent Notice shall be sufficient authorization for such Lessee to make
all future payments of Rents directly to Lender and each such Lessee shall be
entitled to rely on the Lease Rent Notice and shall have no liability to
Borrower for any Rents paid to Lender after receipt of the Lease Rent Notice.
 Rents so received by Lender under this Assignment for any period prior to
foreclosure under the Deed of Trust or acceptance of a deed in lieu of such
foreclosure shall be applied by Lender to the payment of the following (in such
order and priority as Lender shall determine):  (a) all Operating Expenses; (b)
all expenses incident to taking and retaining possession of the Mortgaged
Property and/or collecting Rent as it becomes due and payable; and (c) the
Indebtedness.  The Indebtedness will not be reduced under this Section 3.3
except to the extent, if any, that Lender actually receives and applies any
Rents to the Indebtedness in accordance with the preceding sentence.  Without
impairing its rights hereunder, Lender may, at its option, at any time and from
time to time, release to Borrower any Rents so received by Lender.  As between
Borrower and Lender, and any Person claiming through or under Borrower, other
than any Lessee who has not received a Lease Rent Notice, this Assignment is
intended to be absolute, unconditional, presently and immediately effective, and
not a security for the repayment of the Indebtedness and the Obligations.  The
Lease Rent Notice is intended solely for the benefit of the Lessees and shall
never inure to the benefit of Borrower or any Person claiming through or under
Borrower, other than a Lessee who has not received such Lease Rent Notice.
 BORROWER SHALL HAVE NO RIGHT OR CLAIM AGAINST ANY LESSEE FOR THE PAYMENT OF ANY
RENTS TO LENDER HEREUNDER AND BORROWER WILL INDEMNIFY AND HOLD FREE AND HARMLESS
EACH LESSEE FROM AND AGAINST ALL LIABILITY, LOSS, COST, DAMAGE, OR EXPENSE
SUFFERED OR INCURRED BY SUCH LESSEE BY REASON OF SUCH LESSEE’S COMPLIANCE WITH
ANY LEASE RENT NOTICE.

3.4

Termination of Assignment.  Upon payment in full of the Indebtedness, the
delivery and recording of a release, satisfaction, or discharge of the Deed of
Trust duly executed by Lender, such release, satisfaction, or discharge shall
constitute a reassignment of the Rents to Borrower and this Assignment shall
terminate.

3.5

Collection of Rents.  At any time during which Borrower is receiving Rents
directly from any of the Lessees, Borrower shall, upon receipt of written
direction from Lender, make demand and/or sue for all Rents due and payable
under one or more Leases, as directed by Lender, as it becomes due and payable,
including Rents that are past due and unpaid.  If Borrower fails to take such
action, or at any time during which Borrower is not receiving Rents directly
from Lessees, Lender may, without obligation, demand, collect and sue for, in
its own name or in the name of Borrower, all Rents due and payable under the
Leases, as they become due and payable, including Rents that are past due and
unpaid.

SECTION IV

REPRESENTATIONS, WARRANTIES, AND COVENANTS

4.1

Representations and Warranties.  Borrower unconditionally represents and
warrants to Lender as of the date hereof and at all times during the term of
this Assignment as follows:

(a)

No Default.  (i) Borrower has duly and punctually performed each and every
material term, covenant, condition, and warranty of the Leases on Borrower’s
part to be kept, observed, and performed; (ii) no default has occurred under the
terms or provisions of any of the Leases; and (iii) no event has occurred and is
continuing which, with the lapse of time or the giving of notice or both, would
constitute a default under any of the Leases.

(b)

No Modification or Assignment of Leases; No Prepayment or Assignment of Rents.
 (i) Except as disclosed in the rent roll delivered to Lender, the Leases are
valid, unmodified, and in full force and effect; (ii) neither Borrower nor any
predecessor lessor has sold, assigned, transferred, mortgaged, or pledged the
Leases or assigned the Rents, whether now due or hereafter to become due; (iii)
the Rents now due or to become due for any periods subsequent to the date hereof
have not been collected more than one (1) month in advance and payment thereof
has not been anticipated more than one (1) month in advance, waived, released,
discounted, setoff, or otherwise discharged or compromised; (iv) neither
Borrower nor any predecessor lessor has taken any actions or executed any
instruments that could prevent or limit Lender from taking any actions or
exercising any rights or remedies under this Assignment; and (v) Borrower has
not received any funds or deposits from any Lessee for which credit has not
already been made on account of accrued Rents.

4.2

Covenants.  Borrower unconditionally covenants with Lender as follows:

(a)

Performance.  (i) Borrower shall observe, perform, and discharge, duly and
punctually, all of the material obligations, terms, covenants, conditions, and
covenants in the Loan Documents and Leases; and (ii) Borrower shall give prompt
notice to Lender of any failure on the part of Borrower to observe, perform, and
discharge the same.

(b)

Prepayment or Assignment of Rents.  Borrower shall not (i) receive nor collect
any Rents from any present or future Lessee for a period of more than one (1)
month in advance (whether in cash or by evidence of indebtedness); (ii) pledge,
transfer, mortgage, or otherwise encumber or assign future payments of Rents;
(iii) without the prior consent of Lender, which shall not be unreasonably
withheld, waive, excuse, condone, discount, setoff, compromise, or in any other
manner release or discharge any Lessee of and from any obligations, covenants,
conditions, and agreements to be kept, observed, and performed by such Lessee,
including the obligation to pay Rents thereunder in the amount, manner, time,
and place specified therein; and (iv) incur any Indebtedness to any Lessee or
guarantor under any Lease Guaranty, for borrowed monies or otherwise, which
could ever be used as an offset against the Rents.

(c)

No Sublease or Assignment.  Borrower shall not consent to any subletting of the
Mortgaged Property or any part thereof, nor to any assignment of any Lease by
any Lessee thereunder, nor to any assignment or further subletting of any
sublease, without obtaining in each instance the prior written consent of
Lender.

(d)

Delivery of Leases; Further Acts and Assurances.  Until the Indebtedness and the
Obligations have been paid in full and discharged, Borrower will deliver to
Lender executed copies of all existing and future Leases when executed and will
transfer and assign future Rents upon the same terms and conditions as herein
contained, and Borrower will make, execute, and deliver to Lender, upon demand
and at any time or times, all assignments and other documents and instruments
which Lender may deem advisable to carry out the true purpose and intent of this
Assignment.

(e)

Security Deposits.  Borrower, as Lender’s Agent, shall hold all security
deposits received under the Leases in an account separate from all other funds.
 After the occurrence of an Event of Default, and upon the written demand by
Lender, Borrower shall pay to Lender all security deposits for which the lessor
under the Leases shall be liable to the Lessees.  Upon, but only to the extent
of, receipt by Lender of such security deposits, Lender shall be responsible for
and liable to such Lessees with respect to the security deposits.

(f)

Not an Executory Contract.  This Assignment is not an executory contract under
applicable law and Lender owes no performance that would make this Assignment an
executory contract.

SECTION V

REMEDIES

5.1

Remedies of Lender.

(a)

Upon the occurrence of an Event of Default, the License and Borrower’s
relationship as Lender’s Agent to collect Rents shall automatically terminate
without any further action by Lender and Lender may then give the Lease Rent
Notice to Lessees.  It shall never be necessary for Lender to institute legal
proceedings of any kind whatsoever to enforce any provision of this Assignment.
 After the termination of the License, all Rents collected by Lender shall be
applied as set forth in Section 3.3 of this Assignment.  Neither the entering
upon and taking possession of the Mortgaged Property or Lender’s collection of
Rents and the application thereof under Section 3.3 shall cure or waive any
Event of Default or notice of default, if any, nor invalidate any action under
such notice.  Failure or discontinuance by Lender, at any time or from time to
time, to collect said Rents shall not in any manner impair the subsequent
enforcement by Lender of the right, power, and authority herein granted to
Lender.  Nothing contained herein, nor the exercise of any right, power, or
authority herein granted to Lender shall be or shall be construed to be, an
affirmation by Lender of any tenancy, Lease, or option, nor an assumption of
liability under, nor the subordination of, the Deed of Trust, to any such
tenancy, Lease, or option, nor an election of judicial relief, if any such
relief is requested or obtained as to the Rents, the Mortgaged Property, or any
collateral given by Borrower to Lender.

(b)

In addition, upon the occurrence of an Event of Default, Lender, at its option,
may (i) complete any construction on the Mortgaged Property in such manner and
form as Lender deems advisable; (ii) exercise all rights and powers of Borrower,
including the right to demand, sue for, collect, and receive all Rents; (iii)
 require Borrower to pay monthly in advance to Lender the fair and reasonable
rental value for Borrower’s use and occupancy of any part of the Mortgaged
Property, or require Borrower to vacate and surrender such possession of the
Mortgaged Property to Lender and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise.

(c)

Lender may take any action to recover any of the Indebtedness, to resort to any
security for the repayment of the Indebtedness, or to enforce any covenant
hereof without prejudice to the right of Lender thereafter to enforce its rights
under this Assignment.  The rights and actions of Lender under this Assignment
or the Loan Documents shall be separate, distinct, and cumulative and none shall
be given effect to the exclusion of the others.

5.2

Waiver of Borrower.  Borrower absolutely, unconditionally, and irrevocably
waives all rights to assert any setoff, counterclaim, or cross-claim of any
nature whatsoever regarding the obligations of Borrower under this Assignment or
the Loan in any action or proceeding brought by Lender to collect any such
obligations or to enforce and realize upon the liens and security interests
created by any of the Loan Documents (provided, however, that the foregoing
shall not be deemed a waiver of Borrower’s right to assert any compulsory
counterclaim if such counterclaim is compelled under local law or rule of
procedure, nor shall the foregoing be deemed a waiver of Borrower’s right to
assert any claim which would constitute a defense, setoff, counterclaim, or
cross-claim of any nature whatsoever against Lender in any separate action or
proceeding).

5.3

Release of Security.  Lender may take or release any security for the payment of
the Indebtedness, may release any party primarily or secondarily liable
therefor, and may apply any security held by Lender to the reduction or
satisfaction of the Indebtedness without prejudice to any of its rights under
this Assignment.

5.4

Non-Waiver of Lender.  Nothing contained in this Assignment and no action or
omission by Lender under this Assignment shall be deemed a waiver by Lender of
its rights and remedies under the Loan Documents, and this Assignment is made
and accepted without prejudice to any of Lender’s rights and remedies under the
Loan Documents.  Lender’s exercise of its rights granted in Section 5.1 of this
Assignment and the collection and application of the Rents shall not be
considered a waiver by Lender of any default by Borrower under the Leases, this
Assignment, or the Loan Documents.  The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Assignment.  Borrower shall not be relieved of Borrower’s obligations
hereunder by reason of:  (a) the failure of Lender to comply with any request of
Borrower or any other party to take any action to enforce any of the provisions
hereof or of the Loan Documents; (b) the release, regardless of consideration,
of any of the Mortgaged Property; or (c) any agreement or stipulation by Lender
extending the time of payment or otherwise modifying or supplementing the terms
of this Assignment or any of the Loan Documents.  

SECTION VI

FURTHER ASSURANCES/NO LIABILITY

6.1

Further Assurances.  Borrower will, at its sole expense, make, execute,
acknowledge, and deliver all such further acts, conveyances, assignments,
notices of assignments, transfers, and assurances (a) that Lender shall from
time to time require for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights intended to be
assigned now or in the future, (b) that Borrower may now or in the future become
bound to convey or assign to Lender, (c) to carry out the intention or
facilitate the performance of the terms of this Assignment, or (d) to file,
register, or record this Assignment.  On demand, Borrower will execute and
deliver, and hereby authorizes Lender to execute in the name of Borrower, to the
extent Lender may lawfully do so, one or more assignments, conveyances, or
transfers to evidence more effectively the assignments or other agreements
herein contained on the part of Borrower.

6.2

No Liability of Lender.  This Assignment shall not be construed to be an
assumption of, or to bind Lender to the performance of, any of the covenants,
conditions, or provisions contained in any Lease or Lease Guaranty or otherwise
impose any obligation upon Lender.  Lender shall not be liable for any loss
sustained by Borrower resulting from Lender’s failure to lease any of the
Mortgaged Property after an Event of Default or from any other act or omission
of Lender in managing the Mortgaged Property after an Event of Default, unless
such loss is caused by the willful misconduct or gross negligence of Lender.
 This Assignment shall not operate to place any obligation or liability for the
control, care, management, or repair of the Mortgaged Property upon Lender, nor
for the carrying out of any of the terms and conditions of the Leases or any
Lease Guaranties; nor shall it operate to make Lender responsible or liable for
any waste committed on the Mortgaged Property by the tenants or any other
parties or for any dangerous or defective condition of the Mortgaged Property,
including the presence of any Hazardous Substances (as defined in that certain
Environmental Indemnity Agreement dated as of May 10, 2012, executed by Borrower
in favor of Lender), or for any negligence in the management, upkeep, repair, or
control of the Mortgaged Property resulting in loss, injury, or death to any
tenant, licensee, employee, or stranger.

6.3

Borrower’s Indemnities.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER
AND ITS AGENTS, REPRESENTATIVES, AND EMPLOYEES FREE AND HARMLESS FROM AND
AGAINST ALL LIABILITY, LOSS, COST, DAMAGE, OR EXPENSE WHICH LENDER AND ITS
AGENTS, REPRESENTATIVES, AND EMPLOYEES MAY INCUR UNDER OR BY REASON OF THIS
ASSIGNMENT OR IN RELATION TO THE RENTS, OR FOR ANY ACTION TAKEN BY LENDER OR ITS
AGENTS, REPRESENTATIVES, OR EMPLOYEES HEREUNDER, OR BY REASON OR IN DEFENSE OF
ALL CLAIMS AND DEMANDS WHATSOEVER THAT MAY BE ASSERTED AGAINST LENDER AND ITS
AGENTS, REPRESENTATIVES, AND EMPLOYEES ARISING OUT OF THE LEASES OR THE LEASE
GUARANTIES, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY CLAIM BY ANY
LESSEE OF CREDIT FOR RENTS PAID TO AND RECEIVED BY BORROWER, BUT NOT DELIVERED
TO LENDER OR ITS AGENTS, REPRESENTATIVES, OR EMPLOYEES, FOR ANY PERIOD UNDER ANY
LEASE MORE THAN ONE (1) MONTH IN ADVANCE OF THE DUE DATE THEREOF.  IF LENDER OR
ITS AGENTS, REPRESENTATIVES, OR EMPLOYEES INCURS ANY SUCH LIABILITY, LOSS, COST,
DAMAGE, OR EXPENSE, THE AMOUNT THEREOF, INCLUDING REASONABLE ATTORNEYS’ FEES,
WITH INTEREST THEREON AT THE DEFAULT RATE SPECIFIED IN THE NOTE, SHALL BE
PAYABLE BY BORROWER TO LENDER IMMEDIATELY, WITHOUT DEMAND, AND SHALL BE SECURED
BY ALL SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE INDEBTEDNESS AND THE
OBLIGATIONS, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, THE LIEN AND
SECURITY INTEREST OF THE DEED OF TRUST; PROVIDED, HOWEVER, THAT THE RENTS ARE
NOT AND SHALL NOT BE SECURITY FOR THE LIABILITY OF BORROWER, IF ANY, UNDER THIS
SECTION.

6.4

No Mortgagee in Possession.  Nothing in this Assignment shall cause Lender to be
considered a “mortgagee in possession” in the absence of Lender taking actual
possession of the Mortgaged Property.  Borrower shall not assert or enforce any
liability against Lender for the exercise of the powers herein granted to
Lender, all such liability being expressly waived and released by Borrower.

SECTION VII

APPLICABLE LAW

7.1

Governing Law; Venue.  THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS; PROVIDED THAT LENDER SHALL
RETAIN ALL RIGHTS UNDER FEDERAL LAW.  THIS ASSIGNMENT HAS BEEN ENTERED INTO IN
DALLAS COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL PURPOSES IN DALLAS COUNTY,
TEXAS.  THE PARTIES HEREBY AGREE THAT ANY LAWSUIT, ACTION, OR PROCEEDING THAT IS
BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY, OR THE ACTIONS
OF LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT OF ANY OF THE LOAN
DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
LOCATED IN DALLAS COUNTY, TEXAS.  BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, (B)
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND (C) FURTHER WAIVES
ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM.

7.2

Provisions Subject to Applicable Law.  All rights, powers, and remedies provided
in this Assignment may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of law and are intended to be limited
to the extent necessary so that they will not render this Assignment invalid,
unenforceable, or not entitled to be recorded, registered, or filed under the
provisions of any applicable laws.

SECTION VIII

MISCELLANEOUS PROVISIONS

8.1

Duplicate Originals; Counterparts.  To facilitate execution, this Assignment may
be executed in as many counterparts as may be convenient or required.  It shall
not be necessary that the signature and acknowledgment of, or on behalf of, each
party, or that the signature and acknowledgment of all persons required to bind
any party, appear on each counterpart.  All counterparts shall collectively
constitute a single instrument.  It shall not be necessary in making proof of
this Assignment to produce or account for more than a single counterpart
containing the respective signatures and acknowledgment of, or on behalf of,
each of the parties hereto.  Any signature and acknowledgment page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures and acknowledgments thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature and acknowledgment pages.

8.2

Notices.  Whenever any notice is required or permitted to be given under the
terms of this Assignment, the same shall be effective when given in accordance
with the terms of Section 7.13 of the Deed of Trust.

8.3

Joint and Several Liability.  If Borrower consists of more than one Person, each
shall be jointly and severally liable to perform the obligations of Borrower
under this Assignment.

8.4

Headings, Etc.  The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

8.5

Recitals.  The recital and introductory paragraphs of this Assignment are a part
hereof, form a basis for this Assignment, and shall be considered prima facie
evidence of the facts and documents referred to herein.

8.6

Sole Discretion of Lender.  Wherever this Assignment calls for Lender to (a)
exercise any right to approve or disapprove, (b) determine that any arrangement
or term is satisfactory to Lender, or (c) make any other decision or
determination, all decisions of Lender to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory, and all other
decisions and determinations made by Lender shall be in the sole discretion of
Lender, except as otherwise specifically provided herein.

8.7

Expenses of Borrower.  Wherever this Assignment requires Borrower to pay any
expenses, such expenses shall include reasonable legal fees and disbursements of
Lender, whether with respect to retained firms, the reimbursement of the
expenses for in-house staff, or otherwise.

8.8

Survival of Obligations.  The provisions of this Assignment shall survive the
execution and delivery of this Assignment and the consummation of the Loan and
shall continue in full force and effect until the termination of this
Assignment; provided, however, that nothing contained in this Section 8.8 shall
limit the obligations of Borrower as otherwise set forth herein.

8.9

Recording and Filing.  Borrower will cause this Assignment (as requested by
Lender) and all amendments and supplements thereto and substitutions therefor to
be recorded, filed, re-recorded, and re-filed in such manner and in such places
as Lender shall reasonably request, and will pay all such recording, filing,
re-recording, and re-filing taxes, fees, and other charges.

8.10

Final Agreement; Amendment.  THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AND ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN
ORAL AGREEMENTS AMONG THE PARTIES HERETO.  THIS ASSIGNMENT MAY ONLY BE AMENDED
OR WAIVED BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO.

8.11

Waiver of Trial by Jury.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
LENDER AND BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.

8.12

Successors and Assigns.  The terms and provisions of this Assignment shall inure
to the benefit of Lender and any subsequent holder of the Note and shall be
binding upon Borrower, its heirs, executors, administrators, successors, and
assigns and any subsequent owner of the Mortgaged Property.





ASSIGNMENT OF RENTS – EXHIBIT A




--------------------------------------------------------------------------------







EXECUTED to be effective as of the date first written above.

BORROWER:

HARTMAN GULF PLAZA, LLC,

a Texas limited liability company

By:

Allen R. Hartman, President











ASSIGNMENT OF RENTS - Signature Page




--------------------------------------------------------------------------------







STATE OF TEXAS

§


§
COUNTY OF HARRIS

§

This instrument was acknowledged before me on the __ day of _____, 2014, by
Allen R. Hartman, as President of HARTMAN GULF PLAZA, LLC, a Texas limited
liability company, on behalf of said entity.

[S E A L]


Notary Public, State of Texas
My Commission Expires:





______________________

  Printed Name of Notary Public





ASSIGNMENT OF RENTS - Signature Page




--------------------------------------------------------------------------------







EXHIBIT A

LEGAL DESCRIPTION OF LAND

(See Attached)


 